 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Alejandro S Estrada,                            No. CV-18-08360-PCT-MTL
10                  Petitioner,                       ORDER
11    v.
12    David Shinn, et al.,
13                  Respondents.
14
            Pending before the Court is Magistrate Judge Michelle Burns’ Report and
15
     Recommendation (“R & R”) (Doc. 17), recommending that the Petition for Writ of Habeas
16
     Corpus (Doc. 1) be denied and dismissed with prejudice. Petitioner filed an Objection to
17
     the R & R. (Doc. 19.) Respondents filed a Response (Doc. 18) and Petitioner filed a Reply
18
     (Doc. 20). After considering the R & R (Doc. 17), the Petition (Doc. 1), the arguments
19
     raised in Petitioner’s Objection (Doc. 19) and Reply (Doc. 20), and Respondents’ Response
20
     to Petition for Writ of Habeas Corpus (Doc. 12), the Court will overrule the Objection and
21
     adopt Judge Burns’ recommendation for dismissal of the Petition.
22
     I.     Standard of Review
23
            When a federal district court reviews a state prisoner’s habeas corpus petition
24
     pursuant to 28 U.S.C. § 2254, “it must decide whether the petitioner is ‘in custody in
25
     violation of the Constitution or laws or treaties of the United States.’” Coleman v.
26
     Thompson, 501 U.S. 722, 730 (quoting 28 U.S.C. § 2254). When reviewing a Magistrate
27
     Judge’s R & R, this Court reviews de novo those portions of the report to which an
28
     objection is made and “may accept, reject, or modify, in whole or in part, the findings or
 1   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). District
 2   courts are not required to conduct “any review at all . . . of any issue that is not the subject
 3   of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985).
 4   II.    Background
 5          On January 15, 2010, Petitioner Alejandro S. Estrada pled guilty to sexual conduct
 6   with a minor. (Doc. 12-1 at 106-07.) On February 19, 2010, Petitioner was sentenced to
 7   25 years in the Arizona Department of Corrections, which was the stipulated sentence
 8   under the plea agreement. (Doc. 12-1 at 31.)
 9          Petitioner timely filed a Notice of Post-Conviction Relief (“PCR”) on April 8, 2010.
10   (Doc. 12-1 at 41.) On November 9, 2010, in his pro se capacity, Petitioner filed his first
11   PCR Petition. (Doc. 12-1 at 45.) The trial court summarily denied Petitioner’s pro se PCR
12   Petition on April 22, 2011. (Doc. 12-1 at 118.) Petitioner did not file a Petition for Review
13   in the Arizona Court of Appeals. Over five years later, on September 12, 2016, Petitioner
14   filed a second pro se Notice of PCR, which the trial court summarily denied on May 1,
15   2017. (Doc. 12-1 at 121-23, 153.) Petitioner filed his third pro se Notice of PCR and
16   Petition on November 12, 2017, raising the following issues: illegal sentence; lack of
17   subject matter jurisdiction; ineffective assistance of PCR counsel; newly discovered facts;
18   a significant change in the law and a fundamental miscarriage of justice. (Doc. 12-2 at 16-
19   55.) The trial court summarily denied Petitioner’s third PCR Petition on April 18, 2018,
20   finding that the claims were untimely and precluded. (Doc. 12-2 at 76.) Petitioner timely
21   filed a pro se Petition for Review in the Arizona Court of Appeals, challenging the trial
22   court’s denial of his third PCR Petition; the Court of Appeals denied relief on August 7,
23   2018. (Doc. 12-3 at 3.)
24          Petitioner filed the instant habeas petition on December 26, 2018. (Doc. 1.) The
25   habeas petition raises three grounds for relief. In Grounds One and Two, Petitioner
26   challenges the constitutionality of his sentence under the Fifth and Sixth Amendments,
27   alleging that he was unlawfully sentenced pursuant to a repealed statute, A.R.S. § 13-
28   604.01, and that therefore the trial court lacked subject matter jurisdiction to sentence him.


                                                  -2-
 1   (Doc. 1 at 6, 7.) In Ground Three, Petitioner alleges that he received ineffective assistance
 2   of appellate counsel. (Doc. 1 at 8.) The R & R concludes that the habeas petition was
 3   untimely by over 6 years and not subject to equitable tolling. (Doc. 17 at 5, 7) (R & R
 4   finding that Petitioner was required to initiate habeas proceedings on or before May 22,
 5   2012—one year after the time for seeking review of the denial of his first PCR Petition
 6   expired.)
 7   III.   Requirements for Federal Habeas Corpus Review
 8          The Anti-terrorism and Effective Death Penalty Act of 1996 (“AEDPA”) imposes a
 9   one-year statute of limitations for state prisoners filing federal habeas petitions. 28 U.S.C.
10   § 2244(d)(1). The statute of limitations begins to run from the latest of: (1) the date on
11   which the judgment became final by the conclusion of direct review or the expiration of
12   the time for seeking such review; (2) the date on which the impediment to filing an
13   application created by State action in violation of the Constitution or laws of the United
14   States is removed, if the applicant was prevented from filing by such State action; (3) the
15   date on which the constitutional right asserted was initially recognized by the Supreme
16   Court, if the right has been newly recognized by the Supreme Court and made retroactively
17   applicable to cases on collateral review; or (4) the date on which the factual predicate of
18   the claim or claims presented could have been discovered through the exercise of due
19   diligence. 28 U.S.C. §§ 2244(d)(1)(A)-(D). The time “during which a properly filed
20   application for State post-conviction review” is “pending shall not be counted” against the
21   1-year period. 28 U.S.C. § 2244(d)(2).
22          The one-year deadline in § 2244(d)(1) is subject to equitable tolling in appropriate
23   cases. Holland v. Florida, 560 U.S. 631, 645 (2010). A petitioner is entitled to equitable
24   tolling only if he shows “(1) that he has been pursuing his rights diligently, and (2) that
25   some extraordinary circumstance stood in his way” that prevented timely filing. Id. at 649
26   (citing Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). “[T]he threshold necessary to
27   trigger equitable tolling under [the] AEDPA is very high, lest the exceptions swallow the
28   rule.” Mendoza v. Carey, 449 F.3d 1065, 1068 (9th Cir. 2006) (internal citations omitted,


                                                 -3-
 1   alterations in original).
 2   IV.    Petitioner’s Objections
 3          Petitioner spends much of his Objection arguing that the “[M]agistrate [Judge] and
 4   the state are trying to conspire[] with this Court” by “lying that [Petitioner] ‘did not
 5   establish[] that the trial court abused its discretion by denying his PCR Petitions. . . .[’]”
 6   (Doc. 19 at 3-7); (see also Doc. 20 at 1-2.) But the R & R did not address the merits of
 7   Petitioner’s habeas petition or the underlying PCR rulings because it found that the habeas
 8   petition was untimely and not subject to equitable tolling. (Doc. 17.)             Petitioner’s
 9   objections on pages 2-7 of the Objection that center on the underlying PCR rulings and the
10   trial court’s application of Arizona’s preclusion rules are therefore overruled.
11          Petitioner also raises numerous objections to the R & R’s application of the doctrine
12   of equitable tolling. (Doc. 19 at 7-8.) According to Petitioner, equitable tolling of
13   AEDPA’s one-year deadline is appropriate because he has been pursuing his rights
14   diligently and some extraordinary circumstances stood in his way. (Id.) The Court
15   addresses each of Petitioner’s objections related to equitable tolling in turn.
16          1. Petitioner claims that equitable tolling is appropriate because “his language is
17   Spanish not English.” (Doc. 19 at 7, ¶ 1.) While equitable tolling of AEDPA’s one-year
18   limitations period may be justified if language barriers actually prevent timely filing, see
19   Mendoza, 449 F.3d at 1069-70, Petitioner has not alleged facts from which this Court could
20   conclude that the 6-year delay in filing his habeas petition was attributed to any language
21   barrier, particularly since Petitioner has filed numerous pro se PCR Petitions and one
22   timely pro se Petition for Review during the time he alleges that there was a language
23   barrier. (See, e.g., Doc. 12-1 at 45-61.) The objection is overruled.
24          2. Petitioner claims that the Arizona Department of Corrections (“ADOC”)
25   knowingly interfered or removed the prison law libraries, which made it impossible for
26   him to comply with AEDPA’s procedural rule. (Doc. 19 at 7, ¶¶ 2, 3.) This conclusory
27   sentence is insufficient. Petitioner does not explain how or when he was eventually made
28   aware of the deadline after the law libraries had been purportedly removed. Nor does he


                                                  -4-
 1   explain how he was able to file lengthy and well-researched pro se PCR Petitions during
 2   the time in which he claims he lacked access to legal materials. The objections are
 3   overruled.
 4          3. Petitioner asserts that ADOC interfered with his ability to timely file his habeas
 5   petition because it “considered case law a contraband or ban[ned] inmate[s] from making
 6   copy of a case law in prison.” (Doc. 19 at 7, ¶ 3.) This allegation directly contradicts
 7   Petitioner’s claim that ADOC removed the law libraries for 6 years. (See Doc. 19 at 7, ¶
 8   2.) In any event, the evidence in the record—namely, Petitioner’s previously filed and
 9   well-researched pro se Petitions—undermines Petitioner’s conclusory allegation that he
10   lacked tools to assist him in preparing a defense. The objections are overruled.
11          4. Petitioner also claims that he is entitled to equitable tolling because he had no
12   access to Spanish law books and because ADOC moved the bilingual inmate who provided
13   him legal assistance to another unit. (Doc. 19 at 7, ¶¶ 4, 5.) The Court is not persuaded by
14   either argument. Petitioner does not outline the steps he took over the course of 6 years to
15   obtain the allegedly missing Spanish law books. Nor does he allege that he would have
16   been able to read Spanish law books or that there were no other bilingual inmates who
17   could have assisted him. The objections are overruled.
18          5. Petitioner argues that the prosecutor and the public defender “colluded” in
19   sentencing him under a statute that Petitioner maintains did not exist.1 (Doc. 19 at 8, ¶ 6.)
20   This objection does not address the R & R’s analysis of equitable tolling and is therefore
21   overruled.
22          6. Petitioner asserts that he is entitled to equitable tolling because he should not be
23   1
       The string cite in Petitioner’s plea agreement contained a reference to A.R.S. § 13-604.01,
     which had been renumbered to A.R.S. § 13-705 at the time of Petitioner’s sentencing.
24   (Doc. 12-1 at 8.) In any event, Petitioner’s 25-year sentence in this case was stipulated to
     in the plea agreement and complied with A.R.S. § 13-705 at the time it was imposed. See
25   A.R.S. § 13-705(B) (2009) (maximum sentence for sexual conduct with a minor under the
     age of 12 was 27 years). Further, Petitioner’s reliance on State v. Davis, 206 Ariz. 337
26   (2003) is misplaced because in that case, the defendant—a 20-year-old man who had sex
     with two post-pubescent teenage girls—was sentenced to mandatory consecutive
27   sentences, which the Arizona Supreme Court found was in violation of the Eighth
     Amendment’s prohibition on cruel and unusual punishment. Here, Petitioner was
28   convicted of one count of sexual conduct with a minor for engaging in sexual intercourse
     with his 10-year-old daughter. Davis is therefore inapposite.

                                                 -5-
 1   expected to have timely raised issues that his appellate counsel, the prosecutor, and the
 2   judge were unable to identify. (Doc. 19 at 8, ¶¶ 7, 8.) But the obscurity of Petitioner’s
 3   underlying PCR claim does not prove that extraordinary circumstances prevented
 4   Petitioner from timely raising the claim in a habeas petition. The objection is overruled.
 5          7. Petitioner debates the R & R’s conclusion that his equitable tolling arguments
 6   were raised in one-sentence, conclusory excuses. (Doc. 19 at 8, ¶ 9); (Doc. 17 at 7.) But
 7   much of Petitioner’s arguments regarding equitable tolling were contained in brief,
 8   conclusory statements. And as outlined above, the allegations in his Objection fared no
 9   better. The objection is overruled.
10          Finally, in his third PCR Petition, Petitioner challenged the lawfulness of his
11   stipulated sentence by repackaging it as claims brought pursuant to Arizona Rules of
12   Criminal Procedure 32.1(e) (newly discovered evidence) and 32.1(g) (significant change
13   in the law that if applicable to the defendant’s case would overturn the sentence).2 (Doc.
14   12-2 at 16-55.) Just as Petitioner did not demonstrate in the trial court why his claims were
15   not precluded in a successive PCR Petition, see State v. Shrum, 220 Ariz. 115, 118, ¶ 12
16   (2009) (Rule 32.2(a) precludes collateral relief on a ground that could have been raised in
17   a previous PCR proceeding), Petitioner has not demonstrated here why AEDPA’s one-year
18   limitation period did not begin to run on the date on which the judgment became final by
19   the conclusion of the time for seeking review. See 28 U.S.C. § 2244(d)(1)(D) (alternatively
20   allowing limitation period to run on date on which factual predicate of the claims presented
21   could have been discovered through exercise of due diligence, if that date is later than the
22   date on which judgment became final).
23          The Court has reviewed the R & R de novo in light of Petitioner’s specific
24   objections. The Court has independently reached the conclusion that the habeas petition
25   was untimely for the same reasons presented in the well-reasoned R & R. The Court
26   therefore accepts the R & R (Doc. 17) and overrules Petitioner’s Objection (Doc. 19).
27
     2
       Arizona’s post-conviction rules were renumbered effective January 1, 2020. The Court
28   herein references the version of the rules that was in effect at the time Petitioner filed his
     third PCR Petition.

                                                 -6-
 1   V.     Certificate of Appealability
 2          Petitioner alternatively asks the Court (Doc. 19 at 9) to issue a certificate of
 3   appealability. Petitioner must obtain a certificate of appealability before he may appeal
 4   this Court’s judgment. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b)(1); Rule 11(a) of the
 5   Rules Governing Section 2254 Cases. This Court must issue or deny a certificate of
 6   appealability when it enters a final order adverse to the applicant. Rule 11(a) of the Rules
 7   Governing Section 2254 Cases. A certificate of appealability may only issue when the
 8   petitioner “has made a substantial showing of the denial of a constitutional right.” 28
 9   U.S.C. § 2253(c)(2). Petitioner has not made a substantial showing that denying the
10   petition as untimely under these facts would deny him a constitutional right. The request
11   for a certificate of appealability is denied.
12   VI.    Conclusion
13          Accordingly, having reviewed Petitioner’s objections,
14          IT IS ORDERED that the Report and Recommendation (Doc. 17) is accepted.
15          IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus (Doc.
16   1) is denied and dismissed with prejudice.
17          IT IS FURTHER ORDERED denying Petitioner’s request for a Certificate of
18   Appealability (Doc. 19.)
19          Dated this 20th day of February, 2020.
20
21
22
23
24
25
26
27
28


                                                     -7-
